Citation Nr: 0428265	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  02-03 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
August 1943, from March 1945 to February 1946 and from March 
1949 to August 1953.  

This appeal arises from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah which granted service connection for 
bilateral hearing loss and assigned a noncompensable rating.  

The veteran limited the issue on appeal to the initial rating 
for bilateral hearing loss on his March 2002 VA Form 9.  The 
RO in a July 2002 rating decision granted an initial rating 
of 10 percent for bilateral hearing loss.  

Service connection has been granted for bilateral sensory 
hearing loss related to noise exposure in service.  The July 
2002 VA examination report recorded that the veteran had 
periodic tinnitus that he began in the 1950's.  The Board of 
Veterans' Appeals (Board) construes that as an inferred claim 
for service connection for tinnitus.  Akles v. Derwinski, 
1 Vet. App. 118 (1991).  The claim is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

The veteran's service-connected bilateral hearing loss is 
manifested by auditory acuity levels of IV in the right ear 
and III in the left ear; speech reception is 78  percent in 
the right ear and 84 percent in the left ear.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The veteran's claim arises from a notice of disagreement, 
raising the issue of a higher initial rating for bilateral 
hearing loss.  The VA General Counsel has addressed the 
applicability of the notice requirements in such cases.  If, 
in response to notice of its decision on a claim for which VA 
has already given the 38 U.S.C.A. § 5103(a) (West 2002) 
notice, VA receives a notice of disagreement that raises a 
new issue, 38 U.S.C.A. § 7105(d) (West 2002) requires VA to 
take proper action and issue a statement of the case if the 
disagreement is not resolved, but 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
VAOPGPREC 8-2003.  

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2004).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without use of hearing aids.  38 C.F.R. § 4.85 (a)(2004).  

Puretone threshold average as used in Tables VI and VIa, is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases to determine the Roman numeral designations for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d)(2004).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second: to evaluate the degree of disability for bilateral 
service-connected defective hearing, the revised rating 
schedule establishes 11 auditory acuity levels, designated 
form level I for essential normal acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85 (2004).  

Any variation in the level of impairment during the initial 
rating period may be significant and be a basis for a staged 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Factual Background and Analysis.  The RO granted service-
connection for bilateral hearing loss in an August 2001 
rating decision.  An effective date of January 16, 2001 was 
assigned.  The veteran disagreed with the initial 
noncompensable rating assigned for hearing loss.  The RO in 
July 2002 assigned a 10 percent rating back to the date 
service connection became effective on January 16, 2001.  As 
the rating period begins in January 2001 the Board has 
limited its recital of the audiological evaluations in this 
decision to those conducted either one year prior to or 
subsequent to January 2001.  The Board has reviewed the 
evidence in its entirety.  

On the audiological evaluation conducted at the University of 
Utah in April 2001, pure tone thresholds, in decibels, were 
as follows:  The right ear demonstrated an average of 63 
decibels with "SDS" (speech discrimination score) of 60 
percent.  The left ear demonstrated average loss of 64 
decibels on AC and 60 decibels on BC.  The "SDS" was 84 
percent.  

On the VA audiological evaluation in June 2001, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
45
60
70
LEFT
55
45
65
70

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 94 in the left ear.  The 
diagnosis was moderate to moderately severe sensory hearing 
loss on the right and moderate to severe sensory hearing loss 
on the left.  The speech and immitance test results supported 
the pure tone findings.  The best estimate of the veteran's 
organic hearing sensitivity is Category IV on the right and 
Category II on the left.  

The veteran submitted a statement dated in March 2002 from 
Dr. B his private physician.  Dr. B indicated he had examined 
the veteran several times.  In his opinion the noncompensable 
rating, based on his observation should be higher.  

The veteran submitted a copy of an audiogram from IHC 
Physicians Group dated in May 2002.  The audiogram noted 
decibels from 500 to 8000 Hertz of 65, 65, 60, 65, 70 and 65 
thresholds in the right ear.  In the left ear from 500 to 
8000 Hertz the audiogram noted levels from 60, 60, 55, 65, 65 
and 65.  The MCLL speech was recorded as 75 percent in both 
ears.  

On the VA audiological evaluation in July 2002, pure tone 
thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
RIGHT
60
45
65
65
LEFT
55
45
65
65

Speech audiometry revealed speech recognition ability on CNC 
of 78 percent in the right ear and of 84 in the left ear.  
The best estimate of the veteran's organic hearing 
sensitivity is Category IV on the right and Category III on 
the left.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The veteran's service-connected bilateral hearing loss is 
manifested by auditory acuity levels of IV in the right ear 
and III in the left ear.  The Board finds that the results of 
the audiological examinations in recent years do not reveal 
findings that support a rating in excess of 10 percent under 
the applicable rating criteria.  38 C.F.R. § 4.85 (2004).  

The Board reviewed the results of the audiometric testing 
performed in April 2001 and May 2002 by private audiologists.  
After reviewing the reports the Board concluded the VA 
examination were of greater probative value.  Neither report 
includes speech recognition scores based on the Maryland CNC 
test as specified in the regulations.  38 C.F.R. § 4.85(a).  
For that reason they do not provide a basis for a higher 
rating.  In addition, the RO afforded the veteran a second VA 
audiological evaluation in July 2002 which is more recent 
than either the April 2001 or May 2002 private testing.  
Based on that examination report the RO granted the 10 
percent rating back to the date service connection was 
effective for bilateral hearing loss, even though the earlier 
VA examination during the rating period did not reveal 
results which supported a compensable rating.  

The Board has considered whether the veteran's hearing loss 
meets the criteria for exceptional patterns of hearing 
impairment under 38 C.F.R. § 4.86.  The June 2001 and July 
2002 VA examination showed that the puretone thresholds at 
each of the four specified frequencies in the right ear or 
left ear are not 55 decibels or above.  The puretone tone 
thresholds are not 30 decibels or less at 1000 Hertz in 
either ear.  Accordingly, 38 C.F.R. § 4.86 is not applicable.  

The Board has noted this is an initial assignment of a rating 
for the veteran's service connected hearing loss.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  In this 
instance the RO rather than assigning an effective date of 
July 2002 for the 10 percent rating, which rating is first 
demonstrated in July 2002 VA examination, made the rating 
effective back to the effective date of service connection.  
Any application of Fenderson would result in a reduced 
rating.  For that reason the Board finds no basis for 
applying staged ratings in this instance.  

An initial rating in excess of 10 percent for bilateral 
hearing loss is not warranted.  


ORDER

An initial rating in excess of 10 percent for bilateral 
hearing loss is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



